Citation Nr: 0734835	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  06-03 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from December 1948 to December 
1951 and from September 1956 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in July 2007.  A transcript of his hearing 
has been associated with the record. 


FINDING OF FACT

Degenerative disc disease of the lumbar spine with 
radiculopathy was not manifest in service or within one year 
of discharge, and is unrelated to the veteran's service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine with 
radiculopathy was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
March 2004, after the enactment of the VCAA.  

A June 2004 letter asked the veteran to provide his treatment 
history for the claimed low back disability, and to identify 
treatment providers.  The letter discussed the evidence 
necessary to support a claim for service connection and 
listed the evidence of record.  The veteran was told how VA 
would assist him in obtaining evidence.  

An August 2004 letter informed the veteran that a VA 
examination would be scheduled.

In July 2007 the veteran was informed of the manner in which 
VA determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran was afforded the 
opportunity to testify before the undersigned.  The veteran 
has not identified any additional evidence or information 
which could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
alleged that his claimed low back disability is related to 
combat activity.  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are applicable.

The Court of Appeals for Veterans Claims (Court), however, 
has not held that invocation of section 1154(b) automatically 
results in an award of service connection.  Section 1154(b) 
of title 38 of the U.S. Code and section 3.304(d) of title 38 
of the Code of Federal Regulations do not absolve a claimant 
from submitting a claim that meets the requirements for 
service connection.  The statute and regulation dealing with 
satisfactory lay evidence of service connection for combat 
veterans do not serve to save the appellant from having to 
meet this requirement.  See Caluza v. Brown, 7 Vet.App. 498, 
507 (1995).  Although section 1154(b) relaxes the evidentiary 
requirement as to the evidence needed to demonstrate the 
occurrence of an event, i.e., "whether a particular disease 
or injury was incurred or aggravated in service -- that is, 
what happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required."  Caluza, 7 Vet.App. 
at 507; Beausoleil v. Brown, 8 Vet.App. 459 (1996).  In sum, 
while the Board may (for purposes of the appeal) accept the 
veteran's assertion that he had an injury to his back during 
combat, the evidence must also demonstrate current disability 
and nexus to service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, direct service connection requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The veteran's service medical records indicate that in 
December 1956, he slipped down stairs and injured his back.  
Examination revealed bruises on his low back.  There was 
moderate limitation of motion and tenderness of the back.  
The veteran denied radiation of pain down his thigh.  X-rays 
revealed no evidence of fracture.  There was some 
straightening of the lumbar lordosis.  

A December 1957 treatment record indicates that the veteran 
injured his back in hand-to-hand combat.  He had tenderness 
over the thoracic spine.  X-rays were negative for any joint 
or bone abnormalities.  On orthopedic consult, the impression 
was strain of the paraspinal muscles and intraspinous 
ligaments.  

In October 1958 the veteran complained of a back ache, as 
well as rhinorrhea, burning of his eyes, and a stiff neck.  
The impression was viral upper respiratory infection.

A February 1960 emergency room record indicates back strain 
from a fall the previous day.  

Physical examinations in November 1955, June 1956, April 
1957, November 1958, December 1959, May 1960, February 1961, 
October 1964, July 1965, December 1966, October 1969, and 
August 1972 were negative for any diagnosis, complaint or 
abnormal finding pertaining to the veteran's spine or back.  
He did not endorse or report back problems at the time of 
those examinations.  In November 1958, October 1964, and July 
1965, the veteran stated that his health had not changed 
since previous examinations.  In August 1972 he certified 
that he was in good health.  Upon retirement examination in 
September 1973, the veteran's spine was normal.  He denied 
recurrent back pain.  

Service personnel records indicate that the veteran 
participated in numerous jumps as a parachutist from March 
1958 through August 1965.

The veteran submitted a claim for compensation in December 
1982.  He did not identify back problems at that time.  

On VA examination in November 1983, examination of the 
musculoskeletal system revealed no abnormalities.

A January 1989 VA treatment record indicates that there were 
no abnormalities of the veteran's spine.  A March 1990 record 
likewise indicates no spine abnormalities.  

Records from the veteran's chiropractor indicate that he was 
treated for low back complaints from October 1996 to June 
2000.

Treatment records from Yuba City Family Practice indicate the 
veteran's complaint in June 1999 of right low back pain.  The 
veteran reported that he had experienced the pain, as well as 
point tenderness, for the previous two to three weeks.  
Subsequent records also show complaints of back pain and 
assessments of low back strain.  A June 2000 record indicates 
an assessment of degenerative disc disease of the lumbosacral 
spine with some disc issues.  The provider noted that 
conservative management had been successful.

The report of a September 2004 magnetic resonance imaging of 
the veteran's spine revealed significant disc abnormality at 
L4-5 with an extruded disc posteriorly, mild flattening of 
the disc at L3-4, and facet arthropathy consistent with 
arthritis and some degenerative disc disease.

The veteran was afforded a VA examination in October 2004.  
The examiner noted that the veteran's service included duties 
as a combat unit commander, involving special forces training 
and parachuting.  The veteran reported injuries to his back 
as the result of bad parachute landings and special forces 
training.  He stated that he did not report his symptoms out 
of fear of limitations or dismissal from service.  The 
examiner noted that the veteran did not seek treatment until 
he retired from his post-service teaching career.  Upon 
physical examination, the diagnosis was degenerative disc 
disease of the lumbar spine with radiculopathy.  The examiner 
acknowledged that the veteran's service medical records 
indicated treatment for back complaints in 1957 and 1958.  He 
opined that the veteran's degenerative disc disease was less 
likely than not related to his parachute jumping in military 
service, as there was no indication of any immediate course 
of treatment or medical care after military discharge.

At his July 2007 hearing, the veteran testified to his belief 
that his back disability was due to his service as a 
parachutist.  He also suggested that he had sustained an 
injury during combat operations in Vietnam.  


Having reviewed the evidence pertaining to these claims, the 
Board has determined that service connection is not 
warranted.  In this regard, the Board acknowledges that the 
veteran was seen in service for complaints referable to his 
back.  The Board also accepts that there was a report of 
injury during combat.  38 U.S.C.A. § 1154.  However, in the 
many years between those instances of treatment and the 
veteran's discharge from service, he was examined numerous 
times and his spine was found to be normal.  On the occasion 
of those examinations, the veteran did not report any back 
problems.  Moreover, the veteran did not report recurrent 
back pain on retirement physical examination in 1973, and his 
spine was found to be clinically normal at that time.  The 
Board also observes that although the veteran submitted a 
claim for compensation in 1982, he did not identify back 
problems at that time.  The veteran's silence when otherwise 
affirmatively speaking constitutes negative evidence.  The 
first record of complaints referable to the veteran's spine 
dates to chiropractic treatment in 1996, many years after the 
veteran's retirement from service.  The Board additionally 
notes that the VA examiner concluded that the veteran's 
current low back disability was not related to service, 
noting that there was no indication of any immediate course 
of treatment or medical care after military discharge.  This 
examiner's opinion appears to be consistent with the 
treatment records dated in the 1990s reflecting recent rather 
than n-service onset.  In sum, the evidence demonstrates a 
remote onset of the claimed disability.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The more probative 
evidence establishes a remote onset of the veteran's claimed 
back disability.  The evidence of a link between these 
disabilities and service is limited to the veteran's 
assertions.  However, he is a layman, and his opinion 
regarding onset or cause is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of a link to service are not persuasive.  The 
Board is presented with normal records regarding his back for 
many years between the above discussed complaints and 
discharge from service, at which time his spine was found to 
be normal.  

The Board also notes that there is a notable lack of 
confirmatory or convincing evidence of pathology or treatment 
in proximity to service or the many years between separation 
and the veteran's first treatment for back complaints in 
1996.  Although symptoms, not treatment, are the essence of 
evidence of continuity of symptomatology, in a merits context 
the lack of evidence of treatment may bear on the credibility 
of evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  Here, the Board is presented with lay evidence of 
problems since service.  However, the examinations following 
the episodes of back treatment in service indicate no 
abnormalities of the spine and the veteran on various 
occasions certified that he was in good health.  
Additionally, his separation examination was normal, and 
there is no medical corroborative evidence in proximity to 
separation.  When the veteran was seen in the years following 
service, no notation was made referable to problems with his 
spine.  The Board finds that the veteran's report of a 
history of good health  to be consistent with the separation 
examination and the absence of confirmatory medical evidence 
of continuity.  In sum, the Board finds the lay evidence of 
continuity of symptomatology to be unconvincing.  Rather, the 
probative evidence in this case demonstrates a remote, post-
service onset of the veteran's degenerative disc disease of 
the lumbar spine.  

The Board again notes the report of injury during combat.  
The Board accepts the report.  Although section 1154(b) 
relaxes the evidentiary requirement as to whether a 
particular disease or injury was incurred or aggravated in 
service, that is, what happened then, the section does not 
address the questions of either current disability or nexus 
to service, as to both of which competent evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  In this case, the preponderance of the evidence is 
against a nexus to service.

The preponderance of the evidence is against these claims and 
the doctrine of reasonable doubt is not applicable.  
Accordingly, service connection for degenerative disc disease 
of the lumbar spine with radiculopathy is denied.




ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with radiculopathy is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


